DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to original application filed on 06/03/2020. Claims 1-20 have been examined and are pending in this application.
Claim Objections
Claim 14 is objected to because of the following informalities: typographical error. A period (.) is inadvertently placed on line 4.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-10, 12-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kshirsagar et al. US 2014/0068022 (“Kshirsagar”) in view of Vinberg et al. US 2006/0037002 (“Vinberg”).
As per independent claim 1, Kshirsagar teaches A system (FIG. 1 illustrates an integrated computing platform 102 configured to provide a virtualized environment. A system administrator 150 may desire to deploy the integrated computing platform 102 within an existing computing environment such as a data center 100 which includes one or more servers, para 0022 and FIG. 1) comprising:
one or more processors (Each server 104 may include conventional computing components, e.g., processors, memory, and storage, para 0022 and FIG. 1);
a non-transitory computer readable medium storing a plurality of instructions, which when executed (Services 106 running on the servers 104 (thereby executing instructions stored on memory) provide one or more IT functions within the data center including backup services, para 0022 and FIG. 1), cause the one or more processors to:
receive a configuration file (An infrastructure template, for example, written in Extensible Markup Language (XML) may be provided, para 0044 and Table 1) specifying components of a plurality of computing environments for implementing a backup application (The infrastructure template specifies infrastructure parameters that describe the existing computing environment (e.g., data center 100) in which the integrated computing platform 102 is being deployed, para 0044 and Table 1), the plurality of computing environments including at least a first computing environment using a first operating system (In a virtualized computer environment, virtual machines are configured to run one or more host computers. Each virtual machine uses CPU and memory resources of one of the host computers and runs its own operating system and applications, para 0004), and a second computing environment using a second operating system (In a virtualized computer environment, virtual machines are configured to run one or more host computers. Each virtual machine uses CPU and memory resources of one of the host computers and runs its own operating system and applications, para 0004);
create, for each of the computing environments, a virtual machine (VM) within a testing environment (A platform manager 130 may invoke a call that directs a virtualization manager 122 to create one or more VMs (e.g., VMs 140) having virtual resources to execute functional components of an application, para 0047 and FIG. 1), the created VMs including at least a first VM for the first operating system, and a second VM for the second operating system (One or more VMs 140 may be created, para 0047 and FIG. 1. In a virtualized computer environment, virtual machines are configured to run one or more host computers. Each virtual machine uses CPU and memory resources of one of the host computers and runs its own operating system and applications, para 0004);
perform, for each of the created VMs, an initialization including: configuring a network for the VM (The virtualization manager 122 may be configured to manage provision of VMs 140 within a virtualized infrastructure 120 and to configure VMs 140 with computing, network, and storage configurations for interoperability with other VMs 140 within the virtualized infrastructure 120, para 0028 and FIG. 1);
creating one or more storage resources as part of the network (The virtualization manager 122 may be configured to manage provision of VMs 140 within a virtualized infrastructure 120 and to configure VMs 140 with computing, network, and storage configurations for interoperability with other VMs 140 within the virtualized infrastructure 120, para 0028 and FIG. 1);
installing a database application to store data within the storage resources (An application having one or more functional components may be installed or loaded 
Kshirsagar discloses all of the claimed limitations from above and additionally teaches installation of an application, paras 0056, 0062 and FIG. 6, and test the installed applications, para 0065. However, Kshirsagar does not explicitly teach installation of a backup application and executing a testing operation associated with the installed backup application. Hence, Kshirsagar does not explicitly teach “installing the backup application to backup the data stored within the storage resources” and “execute a testing operation associated with the backup application installed on one or more of the created VMs”.
However, in an analogous art in the same field of endeavor, Vinberg teaches installing the backup application to backup the data stored within the storage resources (Different test environments can be created for an application in order to test different characteristics and/or functionality of an application. A test environment on which an application is installed may test the performance and scalability of the application, para 0071. For example, a backup utility may be tested, para 0073, and as such the backup utility would be installed);
execute a testing operation associated with the backup application installed on one or more of the created VMs (The size of data files that are to be used when testing a backup utility can be set to a random set of values and the tests executed ten times with the different values, para 0073).
Given the teaching of Vinberg, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further 
As per dependent claim 2, Kshirsagar in combination with Vinberg discloses the system of claim 1. Kshirsagar teaches wherein the initialization of the second VM occurs substantially in parallel with the initialization of the first VM (The virtualization manager 122 may be configured to manage provision of VMs 140 within a virtualized infrastructure 120 and to configure VMs 140 with computing, network, and storage configurations for interoperability with other VMs 140 within the virtualized infrastructure 120, para 0028 and FIG. 1. Since multiple VMs are provisioned and configured with resources, the provisioning and configuring occurs substantially simultaneously).
As per dependent claim 4, Kshirsagar in combination with Vinberg discloses the system of claim 1. Kshirsagar teaches wherein the plurality of instructions, when executed, further cause the one or more processors to: determine, based on the configuration file, one or more combinations of potential components used by each of the first computing environment and the second computing environment (The infrastructure template (see Table 1) specifies parameters that describe the existing computing environment (e.g., data center 100) in which the integrated computing platform 102 is being deployed, para 0044);
select, amongst the determined combinations, a first combination of components for the first VM, and a second combination of components for the second VM (The infrastructure template (see Table 1) specifies parameters that describe the existing computing environment (e.g., data center 100) in which the integrated computing platform 102 is being deployed. The parameters specified and thus selectable include VLAN identifiers that the network 114 of the computing platform 102 should use for communicating with the network 108 of the existing data center 100, IP addresses of a DNS service running within the data center 100, and a range of IP addresses, subnet masks, and gateway IP address to be assigned to VMs 140 of the computing platform 102, para 0044).
As per dependent claim 5, Kshirsagar in combination with Vinberg discloses the system of claim 1. Kshirsagar teaches wherein creating the virtual machine (VM) includes accessing, from the testing environment, a first service endpoint that initiates the creation of the VM (The platform manager 130 may invoke a call that directs the virtualization manager 122 (e.g., through a set of APIs) to create one or more VMs (e.g., VMs 140) having virtual resources to execute the functional components of an application, para 0047 and FIG. 3).
As per dependent claim 6, Kshirsagar in combination with Vinberg discloses the system of claim 1. Kshirsagar teaches wherein performing the initialization includes accessing, from the testing environment, a set of independent service endpoints including: a second service endpoint that configures the network (The virtualization manager 122 may be configured to manage provision of VMs 140 within a virtualized infrastructure 120 and to configure VMs 140 with computing, network, and 
a third service endpoint that initiates the creation of the one or more storage resources (The virtualization manager 122 may be configured to manage provision of VMs 140 within a virtualized infrastructure 120 and to configure VMs 140 with computing, network, and storage configurations for interoperability with other VMs 140 within the virtualized infrastructure 120, para 0028 and FIG. 1).
As per dependent claim 7, Kshirsagar in combination with Vinberg discloses the system of claim 6. Kshirsagar teaches wherein accessing the set of independent service endpoints further includes: a fourth service endpoint that installs the database application (An application having one or more functional components may be installed or loaded onto the computing platform 102. The functional components include a variety of software including a database server executing on a VM 140, para 0033).
Kshirsagar may not explicitly disclose, but Vinberg teaches a fifth service endpoint that installs the backup application (Different test environments can be created for an application in order to test different characteristics and/or functionality of an application. A test environment on which an application is installed may test the performance and scalability of the application, para 0071. For example, a backup utility may be tested, para 0073, and as such the backup utility would be installed).
The same motivation that was utilized for combining Kshirsagar and Vinberg as set forth in claim 6 is equally applicable to claim 7.
wherein performing the initialization further includes creating a file system on the VM (VMs running inside the integrated platform 102 may communicate with services 106 such as file system management, para 0022 and FIG. 1).
As per claims 9-10 and 12-13, these claims are respectively rejected based on arguments provided above for similar rejected claims 1-2 and 4-5.
As per dependent claim 14, this claim is rejected based on arguments provided above for similar rejected dependent claims 6 and 7.
As per claims 15-16 and 18-19, these claims are respectively rejected based on arguments provided above for similar rejected claims 1-2 and 4-5. For computer program product on a non-transitory computer readable medium, see para 0010 of Kshirsagar.
As per dependent claim 20, this claim is rejected based on arguments provided above for similar rejected dependent claims 6 and 7.
Claims 3, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kshirsagar in view of Vinberg and in further view of Gopal et al. US 2014/0143778 (“Gopal”).
As per dependent claim 3, Kshirsagar in combination with Vinberg discloses the system of claim 1. Kshirsagar and Vinberg may not explicitly disclose, but in an analogous art in the same field of endeavor, Gopal teaches wherein: each of the created storage resources comprises a logical unit number (LUN) (The storage devices may be presented as a “logical unit number” (LUN) where a LUN may refer to a 
performing the initialization further includes: performing a masking that authorizes the VM to access the created LUNs (Storage operating system 107 presents storage space to a parent operating system 113a as LUNs, for example, 103a and 103b, para 0059 and FIG. 1C);
performing a raw disk mapping (RDM) that presents each of the created LUNs directly to the VM from the network (Storage operating system 107 presents storage space to a parent operating system 113a as LUNs, for example, 103a and 103b. The parent operating system 113a generates a virtual hard drive (VHD) file for the presented LUNs, for example, VM1-VHD 105a is the VHD file for LUN 103a and VHD file 103b is for LUN 103b, para 0059 and FIG. 1C).
Given the teaching of Gopal, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Kshirsagar and Vinberg with “wherein: each of the created storage resources comprises a logical unit number (LUN); and performing the initialization further includes: performing a masking that authorizes the VM to access the created LUNs; and performing a raw disk mapping (RDM) that presents each of the created LUNs directly to the VM from the network”. The motivation would be that the method and the system allows one to efficiently perform a restore operation, para 0053 of Gopal.

Conclusion
The Examiner also considered but did not apply another reference Little et al. US 2017/0322827. This other reference describes testing and benchmarking applications running within one or more virtual machines including backup applications, paragraph [0023].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132